                    Case 20-40312            Doc 1       Filed 02/03/20 Entered 02/03/20 08:06:53                              Desc Main
                                                           Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DHM Hospitality LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2001 Broadstone
                                  Plano, TX 75025
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Collin                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  910 Corn Products Road Corpus Christi, TX 78409
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-40312                Doc 1       Filed 02/03/20 Entered 02/03/20 08:06:53                                   Desc Main
                                                               Document     Page 2 of 12
Debtor    DHM Hospitality LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-40312            Doc 1        Filed 02/03/20 Entered 02/03/20 08:06:53                                 Desc Main
                                                            Document     Page 3 of 12
Debtor   DHM Hospitality LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-40312            Doc 1       Filed 02/03/20 Entered 02/03/20 08:06:53                                Desc Main
                                                           Document     Page 4 of 12
Debtor    DHM Hospitality LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 3, 2020
                                                  MM / DD / YYYY


                             X   /s/ Hasmukh Patel                                                        Hasmukh Patel
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date February 3, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12770 Coit Road
                                 Suite 100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                      Case 20-40312                    Doc 1         Filed 02/03/20 Entered 02/03/20 08:06:53                                      Desc Main
                                                                       Document     Page 5 of 12

 Fill in this information to identify the case:
 Debtor name DHM Hospitality LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ascentium Capital                                                                                                                                                      $150,000.00
 23970 Hwy 59 N
 Kingwood, TX
 77339-1535
 Avenu Insights &                                                                                                                                                       $145,000.00
 Analytics
 PO Box 830725
 ATIN: TX Hotel
 Occupany Tax
 Birmingham, AL
 35283-0725
 Bank of Hope                                                                                                                                                         $2,150,000.00
 3200 Wilshire Blvd
 7th Floor
 Los Angeles, CA
 90010
 City of Corpus                                                                                                                                                           $30,000.00
 Christi
 PO Box 9257
 Corpus Christi, TX
 78469-9257
 Dipak Amthabhai                                                                                                                                                          $60,000.00
 15247 Maroon Bell
 Lane
 Frisco, TX 75035
 Ecolab                                                                                                                                                                   $15,000.00
 P.O. Box 70343
 Chicago, IL 60673
 Fairbridge                                                                                                                                                               $16,000.00
 Franchise
 5976 W Las Positas
 Suite #230 Blvd
 Pleasonton, CA
 94588
 Hasmukh Patel                                                                                                                                                            $70,000.00
 2001 Broadstone Dr
 Plano, TX 75025


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-40312                    Doc 1         Filed 02/03/20 Entered 02/03/20 08:06:53                                      Desc Main
                                                                       Document     Page 6 of 12


 Debtor    DHM Hospitality LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Home Tax Solutions                                                                                                                                                     $150,000.00
 4849 Greenville Ave
 Suite 1620
 Dallas, TX 75206
 Hospitality Builders                                                                                                                                                   $115,000.00
 of America
 2375 Airways Blvd
 Memphis, TN 38114
 Law Offices of Van                                                                                                                                                       $32,000.00
 Shaw
 2723 Fairmount St
 Dallas, TX 75201
 Manher Patel                                                                                                                                                           $550,000.00
 2375 Airways Blvd
 Memphis, TN 38114
 Nimasa                                                                                                                                                                   $15,000.00
 801 S. Shoreline
 Blvd
 Corpus Christi, TX
 78401
 Nueces County                                                                                                                                                            $65,000.00
 Property Taxes
 P.O. Box 2810
 Corpus Christi, TX
 78403-2810
 OYO Hotel 1920                                                                                                                                                           $90,000.00
 McKinney Ave
 Dallas, TX 75201
 Propel Financial                                                                                                                                                       $100,000.00
 Services
 PO Box 100350
 San Antonio, TX
 78201
 Red Lion Hotels                                                                                                                                                        $145,000.00
 201 W. North River
 Drive
 Suite 100
 Spokane, WA 99201
 Sima S Patel                                                                                                                                                           $100,000.00
 2001 Broadstone
 Drive
 Plano, TX 75025
 Tara Energy                                                                                                                                                              $20,000.00
 P 0 Box 301438
 Dallas, TX
 75303-1410
 Trimont Real Estate                                                                                                                                                    $350,000.00
 One Ravinia Drive
 9th Floor
 Atlanta, GA 30346




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                              Document     Page 7 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ABC Pretreat
                      5101 Creekmont Drive
                      Corpus Christi, TX 78413

                      Absolute Alarm
                      6733 Weber Road
                      Suite #3
                      Corpus Christi, TX 78413

                      Alliance Laundry
                      PO Box 775840
                      Chicago, IL 60677-5840

                      Ascentium Capital
                      23970 Hwy 59 N
                      Kingwood, TX 77339-1535

                      ATI
                      P.O. Box 5014
                      Carol Stream, IL 60197-5014

                      Avenu Insights & Analytics
                      PO Box 830725
                      ATIN: TX Hotel
                      Occupany Tax
                      Birmingham, AL 35283-0725

                      Bank of Hope
                      3200 Wilshire Blvd
                      7th Floor
                      Los Angeles, CA 90010

                      Bisell Commercial
                      100 Armstrong Road
                      Suite 101
                       Plymouth, MA 02360

                      Bob Duggan's Pool
                      6058 Lost Creek Drive
                      Corpus Christi, TX 78425
                      Brite Star
                      57 S. Reynolds
                      Alice, TX 78332

                      C. W. Campbell Electric
                      802 Cantwell Lane
                      Corpus Christi, TX 78408

                      Carbons Golden Malted
                      P.O. Box 129 Concordville
                      PA 19331-0128
Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                          Document     Page 8 of 12



                  CC Disposal
                  2303 County Road 30
                  Corpus Christi, TX 78415

                  CC Nueces County
                  2406 Leopard Street
                  Corpus Christi, TX 78408

                  CC Produce
                  PO Box 4721
                  Corpus Christi, TX 78469-4721

                  City of Corpus Christi
                  PO Box 9257
                  Corpus Christi, TX 78469-9257

                  Clear Channel Airports
                  P.O. Box 847247
                  Dallas, TX 75284-7247
                  Commtrack
                  17493 Nassau
                  Commons
                  Lewes, DE 19958

                  Comptroller of Public Accounts
                  P.O. Box 149356
                  Austin, TX 78714-9356

                  Corpus Christi Chamber of Commerce
                  1501 North Chaparral
                  Corpus Christi, TX 78401

                  Craftman Glass
                  2003 Saratoga Blvd
                  Unit I
                  Corpus Christi, TX 78417
                  Culligan
                  110 N Staples
                  Corpus Christi, TX 78401

                  Dependable Computers
                  3017ShadyCreekLane
                  Corpus Christi, TX 78414

                  DHD Hospitality
                  8815 Conroy Windermere Road
                  Suite 537
                   Orlando, FL 32835

                  Dipak Amthabhai
                  15247 Maroon Bell Lane
                  Frisco, TX 75035
Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                          Document     Page 9 of 12



                  Door Direct
                  4833 Saratoga Blvd. #609
                  Corpus Christi, TX 78413-2213

                  Ecolab
                  P.O. Box 70343
                  Chicago, IL 60673

                  Expedia .
                  P.O Box 847677
                  Dallas, TX 75284-7677

                  Fairbridge Franchise
                  5976 W Las Positas
                  Suite #230 Blvd
                  Pleasonton, CA 94588

                  FedEx
                  P.O. Box 660481
                  Dallas, TX 75266-0481

                  First Data
                  P.O. Box 173845
                  Denver, CO 80217

                  Hasmukh Patel
                  2001 Broadstone Dr
                  Plano, TX 75025

                  HD Supply
                  P.O. Box 509058
                  San Diego, CA 92150-9058

                  Home Tax Solutions
                  4849 Greenville Ave Suite 1620
                  Dallas, TX 75206

                  Hospitality Builders of America
                  2375 Airways Blvd
                  Memphis, TN 38114
                  Hunter Kelsey
                  3432 Greystone Suite 100
                  Austin, TX 78731

                  Iconic Sign
                  1826 South Padre
                  Suite B Island Drive
                  Corpus Christi, TX 78416

                  Interstate Batteries
                  4903 Ambassador Row
                  Corpus Christi, TX 78416
Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                         Document     Page 10 of 12



                  Law Offices of Van Shaw
                  2723 Fairmount St
                  Dallas, TX 75201

                  Lexyl Travel Technology
                  777 South Flagler Drive
                  Suite 800 WestTower
                  West Palm Beach, FL 33401

                  Manher Patel
                  2375 Airways Blvd
                  Memphis, TN 38114

                  Markel Insurance
                  P.O. Box 650028
                  Dallas, TX 75265-0028

                  Mindgames Comp
                  P.O. Box 7673
                  Corpus Christi, TX 78467

                  Mission Rest Supply
                  1737 North Padre Island Drive
                  Corpus Christi, TX 78408

                  Nesmith Electrical
                  3914 Covington Crossing Drive
                  Corpus Christi, TX 78414

                  Nimasa
                  801 S. Shoreline Blvd
                  Corpus Christi, TX 78401

                  Nueces County
                  2406 Leopard Street
                  Corpus Christi, TX 78408

                  Nueces County Property Taxes
                  P.O. Box 2810
                  Corpus Christi, TX 78403-2810
                  Nueces Elevator Co
                  P.O. Box 4993
                  Corpus Christi, TX 78469-4993

                  Otis
                  3230 Reid Drive Suite F
                  Corpus Christi, TX 78404

                  OYO Hotel 1920
                  McKinney Ave
                  Dallas, TX 75201
Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                         Document     Page 11 of 12



                  Pointer Insurance
                  P.O. Box 346 Suite 4
                  Southaven, MS 38671

                  Profire
                  P.O. Box 4859
                  Corpus Christi, TX 78469

                  Propel Financial Services
                  PO Box 100350
                  San Antonio, TX 78201

                  Red Lion Hotels
                  201 W. North River Drive
                  Suite 100
                  Spokane, WA 99201

                  Republic Alarm
                  1646 W Chester Pike Suite 31
                  West Chester, PA 19382-7979

                  Retailers Casualty
                  P.O. Box 32034
                  Lakeland, FL 33802-2034

                  Rotorooter
                  5541 Bear Lane Suite 202
                  Corpus Christi, TX 78405

                  Sams Club
                  4833 South Padre Island Drive
                  Corpus Christi, TX 78411

                  Sima S Patel
                  2001 Broadstone Drive
                  Plano, TX 75025

                  South Texas Boiler
                  P 0Box1441
                  Channelview, TX 77530
                  South Texas Restaurant
                  433 Mccampbell Road
                  Corpus Christi, TX 78408-2407

                  Spectrum
                  PO Box 60074
                  City of Industry, CA 90716-0074

                  Staples Advantage
                  P 0 Box 70242
                  Philadelphia, PA 19176-0242
Case 20-40312   Doc 1   Filed 02/03/20 Entered 02/03/20 08:06:53   Desc Main
                         Document     Page 12 of 12



                  State Comptroller
                  Texas Comptroller of Public Accounts
                  PO Box 13528
                  Austin, TX 78711-3528

                  Tara Energy
                  P 0 Box 301438
                  Dallas, TX 75303-1410

                  Tel Max
                  4221 O'Day Parkway
                  Corpus Christi, TX 78413

                  Travlu
                  8815 Conroy Windermere Road
                  Suite 537
                  Orlando, FL 32835

                  Trimont Real Estate
                  One Ravinia Drive 9th Floor
                  Atlanta, GA 30346
